ARNOLD, J.
(concurring specially). If you cannot occupy two incompatible offices at the same time — and you can’t —you should not be permitted to run for two such offices at the same time unless specific statutory authority exists therefor. No such authority does exist under our laws. The confusion and injustice to the voters that would result from dual office seeking is apparent. Many illustrations might be given but are deemed unnecessary.
By reason of the provisions of the State and Federal Constitutions, our decisions interpreting and applying same, the provisions of our election laws and the necessary implications thereof — all referred to in our opinion — the confusion and injustice that would result from dual office seeking, impel me to say that the public policy of this state is established contrary to the contention that one may seek two or more incompatible offices at the same time. To hold otherwise would do violence to the spirit of our laws and run contrary to the public policy of this state and justice.
The conclusion is inescapable, in my judgment, that by his last and final voluntary declaration of candidacy for the United States Senate the petitioner, by election effected by operation of law, withdrew his filing for Associate Justice of this court. This being true, he is not, as contended, the nominee of the party because his withdrawal took place before the filing period closed.
Peremptory Writ of Mandamus.
HURST, C. J.
On this, the 19th day of May, 1948, upon due and proper application of petitioner showing that on April 30, 1948, and within the time prescribed by law, the petitioner filed with the State Election Board of Oklahoma his verified notification and declaration of candidacy, in due form, for the Democratic nomination for the office of United States Senator from Oklahoma, which notification and declaration of candidacy the Election Board declined and refused to accept in a letter to said petitioner dated May 5, 1948, whereupon, said petitioner filed application for this court to assume original jurisdiction in the above cause for the purpose of granting a peremptory writ of mandamus compelling said Election Board to accept the notification and declaration of candidacy of petitioner as aforesaid.
The court, being fully advised in the premises, finds that a peremptory writ of mandamus should be issued herein.
It is therefore ordered, considered and adjudged that you, the said J. Wm. Cordell, George D. Key, and Frank Midgley, respondents, and each and all of you are hereby commanded that immediately after the receipt of this writ you make your records show the due filing of petitioner’s notification and declaration of candidacy for the office of United States Senator from Oklahoma, and place petitioner’s name upon the official 1948 primary ballot as a candidate for said office.